*56The opinion of the court was delivered by
Bennett, J.
Smith & Richards were the lessees of a store, under a verbal lease from Sherman at a given rent; and after Smith & Richards had occupied a part of the year, they sold out to G-. P. Sanborn & Co. their stock in trade and the residue of their term, and by the agreement between them, Sanborn & Co. were to pay the accruing rent to the landlord, Slierman. The trustees in effect stepped into the shoes of Smith & Richards, and became the assignees of the term. No particular form of words are necessary to create an assignment of a term. The lease in this case was by parol, and the assignment might well he by parol.
The assignee of a term, so long as he occupies becomes directly liable to the landlord for rent, and this from privity of estate.
The trustees were properly discharged, and the judgment of the county court is affirmed.